UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2088


MOHAMED SAMEH AHMED,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cv-00674-CCE-LPA)


Submitted: June 30, 2020                                           Decided: July 7, 2020


Before WILKINSON and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mohamed Sameh Ahmed, Appellant Pro Se. Jacob Earl Christensen, Thomas J. Clark, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohamed Sameh Ahmed appeals the district court’s order dismissing his civil

action filed pursuant to 26 U.S.C. § 7433 (2018), as barred by the applicable statute of

limitations. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Ahmed v. United States, No. 1:18-cv-

00674-CCE-LPA (M.D.N.C. Aug. 5, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2